Citation Nr: 1620896	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder (MDD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for MDD and assigned an initial evaluation of 30 percent, effective November 20, 2013.  The Veteran filed a Notice of Disagreement (NOD) with that rating decision in June 2014.  In that NOD the Veteran also claimed entitlement to a TDIU.  In September 2015, the RO issued a rating decision increasing the initial evaluation for MDD to 70 percent and a Statement of the Case (SOC) denying an initial rating in excess of 70 percent and entitlement to a TDIU.  The Veteran subsequently perfected his appeal.  As the increased rating awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board observes that although the Veteran was not afforded a second adjudication of his TDIU claim by the RO, a remand of the claim for readjudication would serve no useful purpose, since the claim is being granted in this decision.  See Soyini v. Principi, 1 Vet. App. 540, 546   (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Moreover, entitlement to a TDIU is considered part of a claim for an increased rating if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran submitted additional medical evidence following the last adjudication of the case by the RO in September 2015.  However, as that evidence is not pertinent to the issues on appeal, remand for RO consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire period under review, the Veteran's MDD has not been productive of total social and occupational impairment.

2. Service connection is in effect for MDD (rated as 70 percent disabling) and for onychomycosis and tinea pedis of the bilateral feet (rated as noncompensable), for a combined disability rating of 70 percent.

3. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's MDD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 70 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for MDD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service treatment records and service personnel records are on file, as are post-service VA and private treatment records, including letters from the Veteran's private psychotherapist, Dr. U.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent a VA QTC (contract) examination in December 2014.  The examination report provides the medical information needed to address his claim pursuant to the relevant rating criteria, and the Veteran has not alleged that his MDD has worsened since the last examination.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Increased Initial Evaluation for MDD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's MDD is currently rated as 70 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  In his substantive appeal the Veteran contended that VA did not adequately credit Dr. U's assessment that his MDD causes serious functional impairment, and, in June 2014, asserted that he could no longer work due to the effects of his MDD.  Accordingly, he requested either a 100 percent rating or a 70 percent rating with entitlement to a TDIU.  The applicable rating criteria are as follows.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the claims file, the Board finds that the evidence of record does not support a rating of 100 percent - - the only higher disability evaluation available.  Dr. U. first submitted a letter in support of the Veteran's claim in November 2013.  Dr. U. reported that she had interviewed the Veteran, diagnosed major depression and social isolation, and assessed a GAF score of 49.  She explained that MDD is characterized by major depressive episodes lasting at least two weeks at a time.  These episodes result in depressed mood and loss of interest or pleasure in nearly all activities, and at least four additional symptoms from the following list: changes in appetite, weight, sleep and psychomotor activity; decreased energy; feelings of worthlessness or guilt; difficulty thinking, concentrating, or making decisions; and recurrent thoughts of death or suicidal ideation, plans, or attempts.  Dr. U. reported that the Veteran exhibits these features, although she did not note the specific symptoms from that list that the Veteran experiences aside from feelings of worthlessness or guilt.  She recorded the Veteran's statement that he no longer likes to participate in activities with friends and would much rather be alone, causing his children to comment that the Veteran likes to stay home all of the time.  The Veteran experiences a nearly-constant depressed mood and he stated that he had not eaten some days because he did not feel like doing so.  Dr. U. observed that the depression is related to foot pain as he experiences sadness due to an inability to engage in exercise and other activities with his wife and children.

Dr. U. submitted an additional letter in April 2014.  She noted that she has continued to treat the Veteran, and reported the Veteran's statement that he does not like to be around other people, is at home 90 percent of the time, and has no interest in activities that used to make him happy.  Dr. U. stated that the Veteran also exhibits symptoms of posttraumatic stress disorder (PTSD), including nervousness, hypervigilance, flashbacks, and sleeplessness.  The Veteran reported that he thinks and dreams about a person who shot his own hand off on the firing range.  On one occasion, he was at the grocery store and a stranger asked him if he was alright because he was looking down and around.  The Veteran stated that he felt that someone was watching him and that he did not want to be in the store.  Dr. U. again reported the Veteran's GAF score as 49. 

The Veteran was afforded a VA examination for his claim in December 2014.  The psychologist identified MDD as the Veteran's only mental disorder and found that he suffers from occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he has lived with his wife since 1972 but prefers to isolate from his wife, children, and grandchildren.  After separating from the military in 1975, he worked as a welder for 30 years and last worked in 2009.  He endorsed feeling low, crying spells, apathy, desire to isolate, hopelessness, worthlessness, low energy, poor motivation, fluctuation in appetite and poor sleep patterns.  The psychologist reported the Veteran's MDD symptoms as depressed mood; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships. 

The Veteran's wife added that the Veteran has mood swings resulting in cursing and disregarding people when in a negative mood.  The Veteran also shifts between excessive eating and going three-to-four days without eating.  She recounted that the Veteran has also gone to the store and forgotten what he was supposed to purchase.

The evidence of record does not support a 100 percent rating.  The VA examiner did not conclude that the Veteran's symptoms cause total occupational and social impairment, and characterized the MDD as productive of occupational and social impairment with reduced reliability and productivity.  While the GAF score assessed by Dr. U. indicates serious functional impairment, Dr. U. did not characterize the Veteran as totally occupationally or socially impaired.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Although Dr. U. reported that suicidal ideation is a possible symptom of MDD, she did not specifically report that the Veteran experiences such, or otherwise state that the Veteran presents a persistent danger of hurting himself or others.  Suicidal ideation or a persistent danger of hurting himself or others were not noted by the VA examiner.  Additionally, while Dr. U. reported that the Veteran felt that someone was watching him once at the store, and the Veteran's wife stated that the Veteran would sometimes forget the items that he needed to buy, persistent delusions or hallucinations, or memory loss of the names of close relatives, occupation, or name has not been shown.  To the contrary, Dr. U. and the VA examiner did not report persistent delusions or hallucinations, and the Veteran provided his family and work history to both clinicians.  The Veteran has also not reported gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation as to time or place, or any of the other markers of total occupational and social impairment due to MDD, nor did Dr. U. or the VA examiner record such symptoms.  

The Board has also considered the Veteran's and his wife's assertions as to the symptomatology and the severity of the Veteran's MDD, but, to the extent they believe he is entitled to a higher rating, the Board concludes that the findings during medical evaluations are more probative than the lay assertions to that effect.  The private and VA clinicians considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations that do not more nearly approximate the criteria for an evaluation in excess of 70 percent.  Therefore, an increased initial rating for MDD is not warranted at any time during the appeal period.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for psychiatric disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate occupational and social impairment.  The Board notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased initial rating claim for extraschedular consideration is not warranted.

In summary, the Board finds that an initial evaluation in excess of 70 percent for MDD is not warranted at any time during the period under review. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

B. TDIU

As previously noted, the Veteran reported that his MDD causes serious functional impairment and prevents him from working.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection is effect for MDD (rated as 70 percent disabling) and for onychomycosis and tinea pedis of the bilateral feet (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent.

The record reflects that the Veteran has three years of college education and worked as a welder after service.  His last employment, with C. B. S., ended in 2009.  In May 2015, C. B. S. confirmed that the Veteran was employed until 2009 and was terminated due to a plant closing.

As previously noted, Dr. U. found that the Veteran's MDD was manifested by symptoms causing serious functional impairment, and the VA examiner reported that the Veteran experienced symptoms such as difficulty in adapting to stressful circumstances, including work or a worklike setting, and near-continuous panic or depression affecting the ability to function independently.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected MDD.   See Gilbert, 1 Vet. App. at 54.  In making that determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to his MDD.  Though the Veteran's last employment ended due to a plant closing, in light of the serious MDD symptoms reported by Dr. U. and the VA examiner, including near-continuous panic or depression affecting the ability to function independently, and the lay reports of isolation, the Board finds that the effects of the Veteran's service-connected MDD make it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Finally, although the VA examiner did not determine that the Veteran's MDD was productive of total occupational and social impairment, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  
Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected MDD.  Therefore, entitlement to a TDIU is granted.  


ORDER

An initial evaluation in excess of 70 percent for major depressive disorder is denied.

A total disability rating based on individual unemployability due to service-connected MDD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


